         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 1 of 13
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       August 25, 2021

BY ECF/EMAIL

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government respectfully submits this reply memorandum in response to Scott’s
opposition to the Government’s application for a preliminary order of forfeiture, and for a
restraining order. (Dkt. 344 and 345, respectively). In his opposition to the Government’s
forfeiture application, Scott argues that the Government has failed: 1) to show through financial
tracing that the funds laundered by Scott were in fact from the OneCoin fraud scheme; and 2) to
establish that the funds laundered by Scott were proceeds of a legally sufficient specified unlawful
activity, i.e., a wire fraud scheme in violation of 18 U.S.C. § 1343. In addition, Scott argues that
a money judgment of $393 million would violate his Eighth Amendment rights. Finally, Scott
argues that certain property is not subject to forfeiture as a specific asset, and that it is premature
to address the forfeiture of substitute assets. Scott is wrong in all respects.

I.     The $392,940,000 in Funds Laundered by Scott Were Derived from the OneCoin
       Wire Fraud Scheme

        In his brief, Scott raises two related arguments in opposition to the Government’s
application for a preliminary order of forfeiture (the “Preliminary Order of Forfeiture”) imposing
a forfeiture money judgment in the amount of $392,940,000. First, Scott argues that the
Government has failed to establish through financial tracing that the funds laundered by Scott were
in fact from the OneCoin fraud scheme. (Dkt. 345 at 9-14). Second, Scott asserts that the
Government has failed to prove that the funds laundered by Scott were proceeds of a legally
sufficient specified unlawful activity, i.e., the wire fraud scheme. (Dkt. 345 at 5-9). In particular,
Scott claims that in order to prove that certain funds were criminal proceeds from a wire fraud
scheme in violation of 18 U.S.C. § 1343, the Government must establish that all of the funds that
Scott laundered were from OneCoin customers in the United States. Scott’s arguments are
unsupported by the evidence and the law.

       First, Scott’s assertion that the Government has failed to establish that the “vast majority
of funds transferred to the Fenero accounts were from purchasers of OneCoin” is completely
           Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 2 of 13

                                                                                          Page 2


unsupported by the record. As set forth below, the trial record showed that Scott was retained for
the specific purpose of laundering OneCoin fraud scheme proceeds on behalf of Ruja Ignatova
(“Ruja”). In particular, the following facts, among others, overwhelmingly show that the funds
laundered by Scott were derived from the OneCoin fraud scheme (the “OneCoin Scheme”):

       •    OneCoin was founded by Ruja and Sebastian Greenwood. (Tr. 132). By the summer
            of 2014, Ruja and Greenwood began developing the concept and payout plan for
            OneCoin. (GX 2101).

       •    From 2015 through 2017, Ruja’s source of income was from running OneCoin. (Tr.
            217:6). This was the same period during which Scott laundered funds on Ruja’s behalf.
            (See GX 2602-A).

       •    Ruja earned at least $500,000,000 from operating OneCoin before she disappeared in
            the fall of 2017 (Tr. 220:4); the money that Ruja earned came from OneCoin investors
            (Tr. 220:6).

       •    Gilbert Armenta, who was the boyfriend of Ruja and was also one of Ruja’s main
            money launderers, assisted OneCoin with some of its banking problems. (Tr. 130). As
            of late 2015, Armenta had begun laundering OneCoin Scheme proceeds for Ruja. (GX
            2114, 2115). Around that same time, Armenta introduced Mark Scott to Ruja. (GX
            2115, 1004).

       •    While International Marketing Services (“IMS”), as well as B&N Consult Ltd.
            (“B&N”) and Fates Group, were “investors” in the Fenero Funds on paper, all of the
            money being transferred into Scott’s funds in fact belonged to Ruja and was derived
            from the OneCoin Scheme. (GX 1434). IMS was owned by co-conspirator Frank
            Rickets; B&N was owned by co-conspirator Irina Dilkinska; and Fates Group was
            owned by co-conspirator Armenta.

       •    Scott and other co-conspirators understood and explicitly discussed the importance of
            hiding the link between the funds in the Fenero Funds and OneCoin. (See, e.g., Tr.
            1771:4-6; GX 1042).

       •    OneCoin employees organized and coordinated the transfer of funds into the Fenero
            Funds. (See GX 2701). Scott also provided updates to Ruja and OneCoin’s head of
            accounting regarding the total amount of money that he had received in the Fenero
            Funds on behalf of Ruja. (GX 1399). In another email to OneCoin’s head of
            accounting and Dilkinska, another OneCoin employee, Scott provided a breakdown of
            all of the funds that the Fenero Funds had received on Ruja’s behalf to date, which
            totaled EUR 306,089,78 and $40,990,185. (GX 1391).

       •    Scott conceded in email correspondence with a fund administrator that funds that had
            been transferred into the Fenero Funds on behalf of IMS were sourced from OneCoin.
            (GX 2281 (Scott wrote “Attached please find spot checks of one of the pooling
            accounts at Deutsche Bank where IMS collects and manages the payments of the
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 3 of 13

                                                                                             Page 3


           OneCoin customers. . . . . You will find pretty regular payment amounts ranging from
           a starter package to advanced packages and other extras. The majority are from
           payments made though the OneCoin Website where the purchaser secures a username
           that is included in the reference information of the transfer to later be able to reference
           that purchaser easier on the OneCoin platform.”)). Scott attached Deutsche Bank
           statements for the IMS bank account that reflected the OneCoin purchases he described
           in the email. (Id.).

        The above-described evidence demonstrates—far beyond a preponderance—that the funds
that were transferred to the Fenero Funds and laundered by Scott through the Fenero Funds, which
totaled $392,940,000, were derived from the OneCoin wire fraud scheme. 1

        Second, Scott also argues that the Government has failed to prove that the $392,940,000
that he laundered was derived from a legally sufficient specified unlawful activity, i.e., the
OneCoin wire fraud scheme. Specifically, Scott asserts, without citing to a single case, that the
only funds subject to forfeiture are those that can be traced to OneCoin purchasers in the United
States. Scott is wrong.

         At the outset, the Government has already proven at trial, beyond a reasonable doubt, that
Scott participated in money laundering conspiracy and that the underlying specified unlawful
activity was a wire fraud scheme involving interstate or international wires in the United States,
and more particularly in the Southern District of New York. Furthermore, the evidence at trial
definitively established a sufficient nexus between the OneCoin fraud scheme and the United
States. “A jurisdictional nexus exists ‘when the aim of that activity is to cause harm inside the
United States or to U.S. citizens or interests.’” United States v. Budovsky, 13 Cr. 368 (DLC), 2015
WL 5602853, at *4 (S.D.N.Y. Sept. 23, 2015) (quoting United States v. Al Kassar, 660 F.3d 108,
118 (2d Cir. 2011)). Specially, the Government proved at trial that: 1) OneCoin began operating
in the United States in or around 2015 (GX 63 ¶ 1(d); GX 204-C); 2) OneCoin meetings and
conferences were held in the United States, and there were United States-based promoters (Tr. 66,
69-71); and 3) United States individuals transmitted wires internationally in connection with
OneCoin’s activities in the United States (GX 730A; Tr. 84). Two United States victims also
testified at trial and described their investments in the scheme, the promoters who introduced them

1
  Although Scott faults the Government for not establishing through tracing analysis that all of the
funds that passed through the IMS, B&N, Fates Group bank accounts were from the OneCoin
Scheme, there is no such legal requirement. It is well settled that circumstantial evidence, which
the Government has submitted in an abundance here, can establish that property constituted
proceeds of a crime. See, e.g., United States v. Funds in Amount of $30,670, 403 F.3d 448, 469
(7th Cir. 2005) (granting summary judgment to Government where “the totality of the evidence as
a whole and in the appropriate context” supported forfeiture); United States v. $174,206.00 in U.S.
Currency, 320 F.3d 658, 662 (6th Cir. 2003) (granting Government summary judgment that
property was derived from crime based on claimant’s tax returns reporting insufficient income);
United States v. One 2008 Chevrolet Tahoe4 C1500, No. 09 Civ. 799 (JFK), 2011 WL 176887, at
*10 (N.D. Ga. Jan. 19, 2011) (similar); United States v. $433,980 in U.S. Currency, 473 F. Supp.
2d 685, 690 (E.D.N.C. 2007) (granting summary judgment based on multiple circumstantial
factors each only somewhat probative individually).
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 4 of 13

                                                                                            Page 4


to OneCoin, and their ultimate losses related to their investments. (See, e.g., Tr. 74, 84, 791, 799,
809-10; GX 731A; GX 2803; GX 2811). In combination with the Government’s evidence
regarding the fraudulent nature of OneCoin, nothing more was required in order for the
Government to prove the existence of a wire fraud scheme that met the elements of 18 U.S.C.
§ 1343.

        Given that the Government has clearly shown by a preponderance that $392,940,000 is the
amount of money that Scott laundered during the course of the money laundering conspiracy, and
that those proceeds were derived from a wire fraud scheme, $392,940,000 is the appropriate
amount for the money judgment. For money laundering charges such as Count One of the
Indictment, the Government may seek a money judgment up to the full value of the funds
laundered by the defendant. United States v. Bermudez, 413 F.3d 304, 305-306 (2d Cir. 2005). In
imposing sentence on a person convicted of an offense in violation of Title 18, United States Code,
Section 1956, the Court “shall order that the person forfeit to the United States any property, real
or personal, involved in such offense, or any property traceable to such property.” Id. at 306, 18
U.S.C. § 982. Property “involved in” a money laundering offense very clearly constitutes at least
the actual funds laundered. See In re 650 Fifth Ave and Related Props., 777 F. Supp. 2d 529, 570
(S.D.N.Y. 2011). Furthermore, where, as here, the defendant did not retain all of the funds he
laundered, 2 Section 982(b)(2) expressly states that the defendant is liable for forfeiture of
substitute assets up to the full amount of the laundered property, provided that the defendant
“conducted three or more separate transactions involving a total of $100,000 or more in any twelve
month period.” 18 U.S.C. § 982(b)(2). In short, a money laundering defendant like Scott—who
laundered approximately $392,940,000 through numerous transactions within a twelve-month
period that exceeded $100,000—“must forfeit substitute assets up to the amount laundered, even
if he merely handled the laundered property—i.e., even if he never retained those funds.”
Bermudez, 413 F.3d at 306.

II.    The Proposed Money Judgment Would Not Violate Scott’s Eighth Amendment
       Rights

       The defense’s constitutional claim is equally meritless. No court in the United States has
ever held that forfeiture in the amount of criminal proceeds laundered by a defendant is
unconstitutionally excessive.

        “The touchstone of the constitutional inquiry under the Excessive Fines Clause is the
principle of proportionality: The amount of forfeiture must bear some relationship to the gravity
of the offense that it is designed to punish.” United States v. Bajakajian, 524 U.S. 321, 334 (1998).
The rule is that “a punitive forfeiture violates the Excessive Fines Clause if it is grossly
disproportional to the gravity of a defendant’s offense.” Id. The gross disproportionality standard
“reserves a constitutional violation for only the extraordinary case.” Lockyer v. Andrade, 538 U.S.



2
 As set forth below, the Government established at trial that a significant amount of the OneCoin
Scheme proceeds that were laundered through the Fenero Funds were sent to Ruja and other
members of the OneCoin Scheme.
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 5 of 13

                                                                                               Page 5


63, 77 (2003). The burden is on the defendant to prove the unconstitutionality of the forfeiture.
United States v. Castello, 611 F.3d 116, 120 (2d Cir. 2010).

        Four factors set out in Bajakajian guide the Court’s analysis: “[1] the essence of the crime
of the defendant and its relation to other criminal activity, [2] whether the defendant fit[s] into the
class of persons for whom the statute was principally designed, [3] the maximum sentence and
fine that could have been imposed, and [4] the nature of the harm caused by the defendant’s
conduct.” Id. In addition, the Second Circuit has held that courts may consider “whether the
forfeiture would deprive the defendant of his future ability to earn a living,” but that courts should
not consider “a defendant’s personal circumstances.” United States v. Viloski, 814 F.3d 104, 107
(2d Cir. 2016). Application of these factors establishes that forfeiture of the money laundering
scheme’s proceeds, that is, the exact amount of money that Scott laundered, is not grossly
disproportional to his crime; in fact, it definitionally reflects the scope, sophistication, complexity,
and duration of the crime.

        The first Bajakajian factor requires consideration of “the essence of the crime of the
defendant and its relation to other criminal activity.” Id. at 121. Here, Scott operated a
sophisticated, international, massive, multi-year money laundering operation involving numerous
co-conspirators in the United States and abroad. The money laundering scheme required multiple
layers of deception at every turn in order to hide the origin of the funds (i.e., the OneCoin Scheme),
and the owner of the funds (i.e., Ruja). In order to launder the funds, Scott set up a series of fake
investment funds, including the following purported investment funds: Fenero Equity Investments
L.P. (“Fenero”), Fenero Equity Investments II, L.P. (“Fenero II”), and Fenero Financial
Switzerland L.P. (“Fenero Switzerland”), each of which was an approved investment fund
regulated in the British Virgin Islands. (GX 2701). MSSI LTD also owned and operated Fenero
Equity Investments (Cayman) I, L.P. (“Fenero Cayman”), an investment fund organized in the
Cayman Islands (together with the British Virgin Islands Fenero funds, the “Fenero Funds”). (Id.).
Scott operated bank offshore accounts in the Cayman Islands for each of the Fenero Funds (the
“Fenero Fund Accounts”). (Id.). The Fenero and Fenero Switzerland accounts were held at DMS
Cayman bank, and the Fenero Cayman and Fenero II accounts were held at Deutsche Bank
Cayman. (Id.).

         Scott used these fake investment funds to facilitate the laundering of nearly four hundred
million dollars. In doing so, he made numerous misrepresentations to banks and financial
institutions in order to cause them to unwittingly transfer the proceeds from the OneCoin Scheme
on behalf of Ruja. Specifically, Scott and his co-conspirators misrepresented to banks and
financial institutions the source of the funds they were transferring, and the purpose of those wire
transfers. For example, after a fund administrator grew suspicious of the financial activity in the
Fenero Funds and began conducting enhanced due diligence on the Fenero Funds, Scott took a
number of steps in an effort to conceal the connection between the Fenero Funds and OneCoin,
and to convince Apex that it should continue to transfer funds out of the Fenero Funds as requested
by Scott. Among other things, Scott and his co-conspirators doctored letters of comfort on behalf
of two lawyers; created and sent backdated wire instruction letters to Apex; and forged a set of
agreements between IMS and B&N. (GX 1177, GX 2266, Tr. 243; GX 1175, GX 2267). Scott
also forged a set of two agreements between OneCoin and IMS, changing the fee that IMS was
supposed to receive under the agreements from 1% in the original agreements, to 20% and 22% in
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 6 of 13

                                                                                             Page 6


the forged agreements. (GX 1209). The forged contracts were then sent by Scott to Apex. (GX
2276). Scott altered the terms of the forged contracts to provide support for the large volume of
payments—purportedly for the purpose of licensing technology to OneCoin—made by the IMS
companies to the Fenero Funds. In light of his conduct, plainly, the total amount of money that
Scott laundered represents the essence of his crime. Because the core criminal conduct of Scott’s
money laundering conspiracy was a massive international money laundering and bank fraud
scheme that was highly deceptive, spanned years, and involved numerous co-conspirators that he
directed, the first Bajakajian factor weighs heavily in favor of full forfeiture of the funds he
laundered. See Viloski, 814 F.3d at 113 (first factor weighed in favor of forfeiture even though
defendant was subordinate and it was not lucrative, as the conspiracy spanned years and involved
repeated instances of fraud).

         Second, Scott fits squarely into the class of persons for whom the money laundering and
bank fraud statutes were principally designed. Bajakajian at 122. As the architect of a highly
sophisticated, international money laundering operation, which deceived banks and financial
institutions around the globe, Scott is clearly the kind of person to whom the money laundering
and bank fraud statutes are directed. Thus, the second Bajakajian factor also weighs in favor of
full forfeiture. See also Viloski, 814 F.3d at 114 (defendant fit squarely within class of persons for
whom the federal fraud statutes were aimed—he used facilities of interstate commerce to engage
in fraudulent schemes and then disguised the nature of the proceeds).

        The third Bajakajian factor considers the maximum sentence and fine that could be
imposed. Here, the maximum sentence is the statutory maximum of 50 years, and the maximum
statutory fine under 18 U.S.C. § 3571 is nearly $800 million. This strongly suggests substantial
culpability, and thus this factor weighs in favor of full forfeiture. See Viloksi, 814 F.3d at 114;
United States v. Bonventre, 646 Fed. Appx. 73, 91-92 (2d Cir. 2016) ($19 billion forfeiture
judgment not excessive; defendant faced maximum of 100 years in prison for fraud and tax
offenses in connection with scheme to defraud thousands of investors).

        The next factor to consider is the nature of the harm caused by Scott’s conduct. Notably,
the money Scott laundered represented the proceeds of a massive international fraud scheme that
defrauded millions of investors out of more than $1 billion. By laundering nearly $400 million,
Scott helped Ruja to successfully steal that money straight from the pockets of the investors. Scott
also pocketed over $50 million of OneCoin investor funds himself, as his cut for laundering the
money for Ruja.

        Finally, a money judgment in the amount of $392,940,000 would not deprive Scott of his
“future ability to earn a living”—a factor the Court may, but is not required, to consider as part of
its proportionality analysis. Viloski, 814 F.3d at 111-112. Given that the Government is seeking
forfeiture here in the form of a money judgment, any claim otherwise is not credible. The
Government is not seeking to seize, for example, a business that serves as Scott’s sole source of
potential income. Scott has presented not a shred of evidence that a money judgment would
prevent him from earning a living upon his release from prison. See Viloski, 814 F.3d at 114-115
(noting that defendant presented no evidence that forfeiture judgment would deprive him from
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 7 of 13

                                                                                             Page 7


earning a living upon release from prison, and rejecting defendant’s argument that court should
consider his age, health, or poor financial state). 3

        Lastly (and significantly), there is no case holding that a forfeiture judgement in the amount
of the proceeds of a defendant’s crime is an Eighth Amendment violation. This is unsurprising.
Indeed, as the Second Circuit observed in Bonventre, in which it upheld a $19 billion forfeiture
judgment, “[w]here . . . forfeiture ordered is in an amount equivalent to the undisputed, actual
proceeds of the fraud . . . we cannot conclude that the order was grossly disproportional to the
gravity of his offense.” 646 Fed. Appx. at 92. As far as the Government is aware, Eighth
Amendment violations have been found only where (1) “facilitating” or “involved in” forfeiture
resulted in forfeiture of otherwise legitimate property that was dramatically more valuable than the
underlying crime proceeds (e.g., the forfeiture of a car worth more than four times the maximum
fine for a state drug crime, see Timbs v. Indiana, 139 S. Ct. 682 (2019)); or (2) there were no crime
proceeds at all, as in Bajakajian, 524 U.S. at 338. Here, the Government is seeking to forfeit the
exact amount of money that the defendant laundered during the money laundering conspiracy, all
of which was derived from the OneCoin Scheme. Thus, a ruling in the defendant’s favor on this
point would not only be contrary to law, but unprecedented.

III.    The 600 Coral Way Property Is Subject to Forfeiture Under 18 U.S.C. § 982(a)(1)

        As set forth in the August 31, 2020 affidavit of Rosalind October, over one million dollars
that was laundered by Scott was eventually used to pay off the mortgage for a condo at 600 Coral
Way, Coral Cables (the “600 Coral Way Property”) on behalf of Scott. Specifically, on or about
October 16, 2016, Scott paid off the mortgage for the 600 Coral Way Property with a payment in
the amount of $1,000,794.66, all of which originated from OneCoin Scheme funded accounts.
(Dkt. 318 at 44 (citing Tr. 1699-1700; GX 2617-B and 2620)). Scott does not dispute these facts,
but instead claims that because Scott had paid for a portion of the 600 Coral Way Property prior
to using ~$1M in OneCoin Scheme proceeds to pay the remainder of the mortgage, only $1 million
of equity in the property is subject to forfeiture. (Scott Opp. at 17-18). Specifically, Scott argues
the Government has failed to introduce any “evidence whatsoever” that shows that Scott’s use of
OneCoin Scheme proceeds that he laundered through the Fenero Funds, and subsequently used to
pay off the mortgage on his home, “was in any way designed to facilitate or disguise his
participation in this venture.” Scott is wrong.

       As the Government previously explained in motion in limine briefing in this case, Scott’s
money laundering activities were not limited to the funds that he funneled through the Fenero
Funds and sent back on Ruja’s behalf. Scott’s money laundering concealment activities also
extended to his own attempts to successfully transfer money on his own behalf out of the Fenero
Funds, i.e., to pay himself his cut of the OneCoin Scheme proceeds that he received for laundering
the $400 million (“Scott’s Funds”). Scott relied on the same money laundering techniques to
achieve both ends. This Court reached a similar conclusion in denying Scott’s motion in limine to
preclude the Government from presenting at trial evidence concerning Scott’s Funds. In doing so,

3
  Notably, the Second Circuit, consistent with every other Circuit, has explicitly held that courts
may not consider Scott’s personal circumstances, including his financial situation, age, and health,
in its constitutional proportionality analysis. Viloski, 814 F.3d at 112.
          Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 8 of 13

                                                                                                Page 8


the Court noted that “I do agree with the Government that this is direct evidence of the offense that
is charged.” (Dkt. 170 at 55).

        Scott’s purchase of the 600 Coral Way Property is no different. The purchase was one of
numerous instances in which Scott used the Fenero Funds to conceal and hide the origin of
OneCoin Scheme proceeds, and further used the purchase of real property as an additional layer
of obfuscation. 4 Specifically, Scott sent two wires, each in the amount of $500,000, from Fenero
accounts at the Bank of Ireland, to his attorney’s account, who in turn sent the funds to pay off the
mortgage. This series of transfers, including the mortgage payout on the 600 Coral Way Property,
was designed to conceal the nature and origin of the funds (i.e., criminal proceeds), consistent with
Scott’s modus operandi throughout the entire money laundering conspiracy. The entire 600 Coral
Way Property is accordingly subject to forfeiture pursuant to 18 U.S.C. § 982(a)(1), along with all
of the specific property in Appendix A. 5

        In the event that the Court finds that the entire 600 Coral Way Property is not subject to
forfeiture as property traceable to the offense, a portion of the property is still subject to forfeiture
under § 982(a)(1). Specifically, the Government is still entitled to the $1,000,794.66 that was
indisputably derived from the OneCoin scheme, which Scott used to pay off the mortgage, or, if
the value of the property has increased, a sum equal to $1,000,794.66 plus a proportional
percentage of the increase in the value of the property. In addition, the remainder of the property
would be subject to forfeiture as a substitute asset under 21 U.S.C. §§ 853(p)(1)(A) and (B).




4
  Other instances in which Scott used similar money laundering concealment techniques to fund
purchases on his own behalf include the following, among others: 1) In November 2016, Scott
purchased a $245,269 Ferrari car. In doing so, Scott routed the money from the bank account of
one of the Fenero Funds, to his attorney’s bank account, to a Cayman Island bank account, and
then directly to the seller of the Ferrari; 2) in February 2017, Scott routed $850,000, in two separate
wires, from Fenero Fund bank accounts, to his lawyer, for the purchase of another property in
Barnstable, MA. The purchase fell through and was not completed; 3) in March 2017, Scott
purchased a $1,310,000 Sunseeker yacht, and routed all of the funds from one of the Fenero Fund
bank accounts, to his attorney’s bank account, and on to the seller; 4) in September 2017, Scott
purchased a $3,765,000 residence located at 31 Dale Avenue, Hyannis Port, MA. In making that
purchase he again routed a portion of the money directly from one of the Fenero Fund bank
accounts, through his lawyer’s bank account, and then into a client trust account for the seller.
Scott routed an additional portion of the money for the purchase directly from the Cayman Island
bank account of the general partner of the Fenero Funds, “MSS International Consultants BVI
Ltd.” (“MSSI BVI”), through his lawyer’s bank account, and on to the seller; and 5) in November
2017, Scott purchased (along with a third-party) another residence located at 105 Sunset Lane,
Barnstable, MA by routing his share of the purchase price through a MSSI BVI Cayman Island
bank account, to his lawyer, and then on to the seller.
5
  The Government inadvertently did not include Appendices A and B in its forfeiture motion, but
has attached both of them here.
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 9 of 13

                                                                                             Page 9


IV.    The Government’s Request Regarding the Forfeiture of Substitute Assets is Not
       Premature

        In Scott’s final argument, he urges this Court to delay its finding regarding substitute
assets on the basis that the “the Government’s interest in substitute assets . . . vests only when the
Court enters a judgment of conviction.” (Scott. Opp. at 18). 6 Scott’s argument is misplaced and
there is no need for further delay in determining what substitute assets are subject to forfeiture.

        Scott first argues that the Government’s application to seize substitute assets is premature
because the Government’s interest in the substitute assets has not vested. But whether the
Government’s interest in substitute assets has vested is irrelevant to the Court’s entry of a
preliminary order of forfeiture as to those substitute assets, which is governed solely by the
requirements of Section 853(p) and Federal Rule of Criminal Procedure 32.2. Section 853(p)
contains no separate time limitation or requirement of entry of a judgment of forfeiture for
substitute assets as distinct from forfeiture of tainted property, and Rule 32.2 states that the
forfeiture of substitute assets may be ordered “at any time.” Rule 32.2(e)(1). The cases cited by
Scott regarding the vesting of the Government’s interest relate to pretrial restraint of substitute
assets, not their post-trial forfeiture or restraint, and so have no bearing here. Indeed, some courts
have held that the Government’s interest vests only at the time of the entry of the preliminary order
of forfeiture itself. See United States v. Egan, 654 F. App’x 520, 521 & n.1 (2d Cir. 2016)
(assuming that the government's interest vests, “at the very latest, upon entry of [a preliminary]
order of forfeiture concerning that property”). Necessarily, if entry of such an order may itself be
what causes the Government’s interest to vest, the vesting of that interest cannot be a pre-requisite
for entry of the order. The Court is thus fully empowered to determine: 1) whether the Government
has met the statutory requirements for the forfeiture of substitute assets under 21 U.S.C. § 853(p);
and if so, 2) whether certain assets identified by the Government are subject to forfeiture as
substitute assets.

        On the first issue, Scott argues that the Court has failed to meet the statutory requirements
of Section 853(p) because the Government cannot show that that it has been “unable to locate or
obtain the specific proceeds of the defendant’s offenses.” (Scott Opp. at 18-19). Scott is wrong.
Section 853(p) provides several ways to establish that the Government is entitled to forfeit
substitute property, only one of which Scott has addressed. For example, the Government has
clearly shown that Scott transferred a substantial portion of the funds that he laundered through
the Fenero Funds to a number of third parties, many of which held foreign bank accounts. (See,

6
   Scott also opposes the Government’s motion for a post-conviction restraining order against
Scott. At the outset, the Government rejects Scott’s assertion that it directed UBS to block Scott
from accessing certain UBS accounts or otherwise engaged in any improper conduct related to
those accounts. Further, even if the Court were to conclude that UBS’s decision to restrain Scott’s
funds was improper, the funds would still be subject to forfeiture at this stage. See, e.g., United
States v. Cosme, 796 F.3d 226, 236 (2d Cir. 2015) (noting that “it is settled law that ‘even when
the initial seizure is found to be illegal, the seized property can still be forfeited’”) (internal
citations omitted). Finally, given that sentencing is presently scheduled in just two weeks, the
Government’s request to enter a restraining order is effectively moot and can be more appropriately
resolved at this stage through the Court’s imposition of forfeiture at sentencing.
         Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 10 of 13

                                                                                               Page 10


e.g., GX 2627). Among other transactions, Scott sent over €190 million to third parties in the
United Arab Emirates, over €65 million to third parties in Bulgaria, and approximately $30 million
to a third party in Hong Kong. (Id.). The Government is accordingly entitled to substitute assets
in this case. See 21 U.S.C. §§ 853(p)(1)(A) and (B) (forfeiture of substitute assets is authorized
where either the funds cannot be located upon the exercise of due diligence or the property has
been “transferred or sold to, or deposited with, a third party[.]”).

        Once the Court has found that the Government is entitled to forfeit substitute assets from
Scott, the next question is whether certain assets identified by the Government are subject to
forfeiture. The Government is presently aware of the specific substitute assets listed in Appendix
B, and Scott has offered no asset-specific grounds on which any of those assets are not subject to
forfeiture. Accordingly, all of them should be ordered forfeited, as set out in the Government’s
proposed Preliminary Order of Forfeiture. When the Government has established the forfeitability
at or before the time of sentencing, as it has here, there is no legal basis or practical reason to defer
the forfeiture of substitute assets until a later time, rather than ordering them forfeited along with
the forfeiture of tainted assets, and entry of a money judgment, all of which will become final at
the time of sentencing and entry of the judgment.



                                                        Very truly yours,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney

                                                 By:        /s/
                                                        Christopher J. DiMase / Nicholas Folly
                                                        Assistant United States Attorneys
                                                        (212) 637-2433 / (212) 637-1060

Cc:     David Garvin, Esq. (via ECF)
        Arlo Devlin Brown, Esq. (via ECF)
                Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 11 of 13




                                                Appendix A
                                    Subject Accounts and Subject Property

        Subject Accounts

Bank                             Account No.                            Account Name

Iberia Bank                      85079788                               Nicole J. Huesmann PA
DMS Bank                         40077102                               MSS International Consultants
DMS Bank                         40077100                               MSS International Consultants
FirstCaribbean International     10462701                               MSS International Consultants
Bank
FirstCaribbean International     10465454                               DRP Holdings Ltd BVI
Bank
FirstCaribbean International     10465343                               MSS Marine Group
Bank
FirstCaribbean International     10463883                               EGD Investment Ltd
FirstCaribbean International     10465346                               Mumbelli Group Holding
Bank
RBC Dominion Securities Global   2450478611                             HFT Holding Limited
Ltd.
Dreyfus Sohne & Cie AG           CH3508565559929606901                  Mark S. Scott
Cooperative Bank of Cape Cod     9190041054                             Mark S. Scott and Lidia V. Kolesnikova
Northern Trust Company           2840912613                             Mark S. Scott PL
Northern Trust Company           2840909434                             Mark S. Scott
Northern Trust Company           43-98797                               Mark Stanley Scott
UBS Financial Services           PWB1979                                Mark S. Scott, P.L.
UBS Financial Services           PWA9666                                Mark S. Scott and Lidia Kolesnikova
UBS Financial Services           PWA5493                                Mark S. Scott 2017 Trust
Wells Fargo Advisors             4842-9048                              Mark S. Scott 2017 Trust
RBC Private Counsel (USA) Inc.   3752442214                             Mark S. Scott 2017 Trust
RBC Private Counsel (USA) Inc.   3756283317                             Mark S. Scott 2017 Trust
J.P. Morgan Chase Bank           339656032                              James Nobles Esq. P.C.

        Cars and Yacht

         Description                                                          VIN / Hull Nos.
         2017 Sunseeker Predator yacht                                             TAIMA
         2017 Red Porsche 911 4S Turbo                                        WP0CD2A95HS178187
         2018 White Porsche 911 GT2 RS                                        WP0AE2A91JS185471
        Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 12 of 13




Personal Property

 Description
 Ring with alleged diamond seized on or about September 5, 2018 from 133 Sunset Lane
 Barnstable, Massachusetts 02630
 Panerai Pam 582 Clock seized on or about September 5, 2018 from 133 Sunset Lane
 Barnstable, Massachusetts 02630
 Panerai Pam 585 Clock seized on or about September 5, 2018 from 133 Sunset Lane
 Barnstable, Massachusetts 02630
 Panerai Pam 583 Clock seized on or about September 5, 2018 from 133 Sunset Lane
 Barnstable, Massachusetts 02630
 Panerai Pam 584 Clock seized on or about September 5, 2018 from 133 Sunset Lane
 Barnstable, Massachusetts 02630

Real Property

          Address
          31 Dale Avenue, Hyannis Port, MA 02601
          105 Sunset Lane, Barnstable, MA 02630
          133 Sunset Lane, Barnstable, MAs 02630
          600 Coral Way, Suite/Floor 12, Segovia Tower, Coral Gables, FL 33134
       Case 1:17-cr-00630-ER Document 392 Filed 08/25/21 Page 13 of 13




                                            Appendix B
                                 Substitute Assets (Bank Accounts)

Account Name                           Financial Institution         Account No.
Mark S. Scott 2017 Trust               UBS                           PW XXX53 (converted to
                                                                     Account No. 1X B0014 YA)
Mark S. Scott 2017 Trust               UBS                           PW XXX31 (converted to
                                                                     Account No. 1X B0031 YA)
Mark S. Scott College Fund 529         UBS                           Account No. PW B4734 03
Mark S. Scott                          UBS                           Account No. PW A5494 03

                                 Substitute Assets Already Seized

Asset Description                      Date Seized                   Location of Seizure
One Heckler & Koch 40 MM gun,          September 5, 2018             600 Coral Way, Suite/Floor 12,
Serial No.: 219-004106                                               Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Heckler & Koch 45 MM gun,          September 5, 2018             600 Coral Way, Suite/Floor 12,
Serial No.: HKU004967                                                Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Desert Eagle SOAE, Serial No.:     September 5, 2018             600 Coral Way, Suite/Floor 12,
DK0038257                                                            Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Smith and Wesson, Serial No.:      September 5, 2018             600 Coral Way, Suite/Floor 12,
DJW0604                                                              Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Beretta Shotgun and leather case   September 5, 2018             600 Coral Way, Suite/Floor 12,
                                                                     Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Luminor Panerai P068/400           September 5, 2018             600 Coral Way, Suite/Floor 12,
BB1577049                                                            Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Black Hermes Birkin Bag            September 5, 2018             600 Coral Way, Suite/Floor 12,
                                                                     Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Orange Hermes Birkin Bag                                         600 Coral Way, Suite/Floor 12,
                                       September 5, 2018             Segovia Tower, Coral Gables,
                                                                     Florida 33134
One Black Hermes Purse                 September 5, 2018             133 Sunset Lane Barnstable,
                                                                     Massachusetts 02630
One Brown/Tan Hermes Purse             September 5, 2018             133 Sunset Lane Barnstable,
                                                                     Massachusetts 02630
One Green Hermes Purse                 September 5, 2018             133 Sunset Lane Barnstable,
                                                                     Massachusetts 02630
